*29SUMMARY ORDER
Plaintiff Rodgerick Buntin appeals from a decision of the District Court granting defendants’ motion for summary judgment on plaintiff’s claims that defendants violated his rights under the Due Process Clause of the United States Constitution, and dismissing without prejudice plaintiffs claim that defendants violated his rights under the Due Process Clause of the New York State Constitution. Plaintiff, who was employed by defendant City of New York Human Resources Administration, alleged in his complaint that defendants violated his due process rights by failing to send a pre-termination notice to him in prison before terminating his employment. We assume the parties’ familiarity with the facts, the issues on appeal and the procedural history.
Having carefully reviewed all of plaintiff’s arguments, we affirm the District Court’s decision for substantially the same reasons set forth in that decision.
We have considered all of plaintiff’s arguments on appeal and find them to be without merit. Accordingly, we hereby AFFIRM the judgment of the District Court.